Order entered September 11, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00578-CR

                        MONIQUE DANAE MCCLINTON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law
                                  Rockwall County, Texas
                             Trial Court Cause No. CR11-1799

                                            ORDER
       On September 4, 2013, Official Court Reporter Deborah K. Hamon filed a request for an

extension until September 6, 2013 to file the reporter’s record. On September 9, 2013, Hamon

filed a letter representing the reporter’s record would be filed on that date. The reporter’s record

has not been filed.

       We GRANT the request for an extension. We ORDER Deborah K. Hamon to file the

reporter’s record within TEN days of the date of this order. The Court will not grant any further

extensions.

                                                       /s/   DAVID EVANS
                                                             JUSTICE